Title: From Benjamin Franklin to Lord Kames, 27 September 1760
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


          
            My dear Lord,
            Coventry, Sept. 27. 1760
          
          We are here upon a Journey which when first proposed was to have extended farther than the Season will now permit; we design’d going over to Ireland, and, having made the Tour of that Country, we were to have cross’d from its Northern Part to Dumfries, or some other Port on your Coast, which would have given us the pleasing Opportunity of seeing once more our Friends in Scotland. This, if we could have left London early in the Summer: But the Litigation between our Province and its Proprietor, in which we were engag’d, confin’d us in London till the middle of this Month. That Cause is indeed at length ended, and in a great degree to our Satisfaction; but by its continuing so long, we are disappointed in our Hopes of spending some more happy Days at Kaims, with you and your amiable Family.
          I do not pretend to charge this to your Account as a Letter. It is rather to acknowledge myself in your Debt, and to promise Payment. It is some time since I receiv’d your obliging Favour of June last. When I return to London, which we intend after seeing Cheshire, Wales, Bristol, and spending some time at Bath, I hope to be a more punctual Correspondent. My Son joins in the sincerest Wishes of Happiness to you and yours, with, My dear Lord, Your Lordship’s most obedient and most humble Servant
          
            B Franklin
          
          
            Our Thanks to Lady Kaims for the Receipt. Inclos’d we send the Chapter.
          
          
            Lord Kaims
          
         
          [Addressed:] To / The honourable Lord Kaims / Edinburgh / Per favour of / Mr Shippen
        